Exhibit 10.1

EXECUTION COPY

This AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of November 26, 2008 by and among TAXI MEDALLION LOAN TRUST II
(the “Borrower”), THE FINANCIAL INSTITUTIONS PARTY HERETO, as Conduit Lenders
(the “Conduit Lenders”), THE FINANCIAL INSTITUTIONS PARTY HERETO, as Committed
Lenders (the “Committed Lenders”), THE FINANCIAL INSTITUTIONS PARTY HERETO, as
Managing Agents (the “Managing Agents”), and CITICORP NORTH AMERICA, INC., as
Administrative Agent (the “Administrative Agent”). Capitalized terms used herein
and not defined herein shall have the meanings given to such terms in the LSA
referred to below.

PRELIMINARY STATEMENTS

A. The parties hereto are parties to that certain Loan and Security Agreement
dated as of December 19, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “LSA”).

B. The parties hereto have agreed to amend the LSA on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendment to the LSA. Effective as of the “Amendment Effective Date”
(as defined below) and subject to the satisfaction of the condition precedents
set forth in Section 2 below, the LSA is hereby amended as follows:

1.1 Section 1.01 of the LSA is hereby amended as follows:

(a) The definition of “Commitment Termination Date” set forth therein is amended
by deleting the reference to the date “November 27, 2008” set forth therein and
replacing such date with the date “November 25, 2009”.

(b) The definition of “Class” set forth therein is amended and restated in its
entirety to read as follows:

“Class” shall mean the status of a Medallion Loan at any time as a Class A
Medallion Loan, Class B Medallion Loan or Class C Medallion Loan.

(c) The definitions of “Class D Medallion Loan” and “Class E Medallion Loan” are
deleted in their entirety.

(d) The definition of “Credit Advance Rate” set forth therein is amended and
restated in its entirety to read as follows:

“Credit Advance Rate” shall mean, with respect to each Eligible Medallion Loan,
the “Credit Advance Rate” set forth in the chart below opposite the applicable
Class of such Eligible Medallion Loan:

 

Class of Medallion Loans

   Credit Advance
Rate  

Class A Medallion Loans

   94 %

Class B Medallion Loans

   90 %

Class C Medallion Loans

   85 %



--------------------------------------------------------------------------------

provided, however, that if:

(i) the Delinquency Ratio shall exceed 7.5%, or

(ii) the Cumulative Losses for Medallion Loans shall exceed $1,000,000; or

(iii) (A) the average cost of fully liquidating a Medallion, determined as of
the last day of each month based on the cost of liquidating Medallions during
the preceding three months (or if fewer than ten Medallions were liquidated
during such three-month period, based on the cost of liquidating the ten most
recently liquidated Medallions), exceeds 5% of the original principal balance as
determined by the Administrative Agent in its sole discretion exercised in good
faith, or (B) the average time required to fully liquidate a Medallion in a
jurisdiction, determined as of the last day of each month, based on the time of
liquidating Medallions during the preceding three months (or if fewer than ten
Medallions were liquidated during such three-month period, based on the time of
liquidating the ten most recently liquidated Medallions), exceeds the number of
days allotted per jurisdiction as set forth on Schedule 10 to the Borrowing Base
Certificate under “Cannot exceed      days” due to a change in the procedure for
liquidating Medallions by the applicable Taxi Commission, in each case as
determined by the Lender in its sole discretion exercised in good faith, in
which case the Credit Advance Rate may be reduced only with respect to Medallion
Loans secured by Medallions in the jurisdiction in which such average time to
liquidate Medallions exceeds the applicable allotted number of days,

then, in each case, the Credit Advance Rate applicable to all Eligible Loans, in
the sole and absolute discretion of the Administrative Agent, shall be reduced
by an amount of up to 2.5 percentage points.

(e) The definition of “Interest Rate” set forth therein is amended and restated
in its entirety to read as follows:

“Interest Rate” means, with respect to any Advance for any day (i) to the extent
such Advance is funded on such day by a Conduit Lender (other than a Citibank
Conduit Lender) through the issuance of Promissory Notes, the CP Rate, (ii) to
the extent such Advance is funded on such day by a Citibank Conduit Lender
through the issuance of Promissory Notes and no Accounting Based Consolidation
Event has occurred and is continuing, the CP Rate and (iii) otherwise (including
at any time after the occurrence and during the continuation of an Accounting
Based Consolidation Event), subject to Section 2.06, a rate equal to the sum of
(A) the Adjusted LIBO Rate and (B) the Applicable Margin; provided, that at all
times following the occurrence and during the continuation of an Event of
Default, the Interest Rate for each Advance shall be the Default Rate.

 

- 2 -



--------------------------------------------------------------------------------

1.2 The following definitions are added in the appropriate alphabetical
locations:

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of any Conduit Lender that are subject to this Agreement or any
other Loan Document with all or any portion of the assets and liabilities of any
Affected Party (other than such Conduit Lender) as the result of the existence
of, or occurrence of any change in, accounting standards or the issuance of any
pronouncement, interpretation or release, including, without limitation,
Financial Accounting Standards Board Interpretation No. 46, by any accounting
body or any other body charged with the promulgation or administration of
accounting standards to which such Affected Party is subject, including, without
limitation, Financial Accounting Standards Board, the American Institute of
Certified Public Accountants, the Federal Reserve Board of Governors, the
Securities and Exchange Commission and the International Accounting Standards
Board, and shall occur as of the date that such consolidation (i) shall have
occurred with respect to the financial statements of the applicable Affected
Party or (ii) shall have been required to have occurred, regardless of whether
such financial statements were prepared as of such date, provided, however, for
purposes of this Agreement, no “Accounting Based Consolidation Event” shall be
deemed to have occurred before November 26, 2008.

“Citibank Conduit Lender” shall mean CHARTA, LLC, or and other Conduit Lender
sponsored or administered by Citibank, N.A. or any Affiliate of Citibank, N.A.

A “Partial Amortization Event” shall be outstanding at any time that the
aggregate outstanding balance of the Advances is greater than the Maximum
Committed Credit solely as a result of the Partial Reduction. For the avoidance
of doubt, a Partial Amortization Event shall not constitute a Borrowing Base
Deficiency, Termination Event, Default or Event of Default.

“Partial Reduction” means the reduction of the Maximum Committed Credit to
$225,000,000 on December 26, 2008 as described on Schedule 2 to this Agreement.

1.3 Section 2.07(c) of the LSA is hereby amended by (a) deleting the percentage
“80%” set forth therein and replacing such percentage with the percentage “70%”
and (b) deleting the percentage “75%” set forth therein and replacing such
percentage with the percentage “65%”.

1.4 Section 2.12(a) of the LSA is hereby amended by amending and restating the
first sentence of such section in its entirety to read as follows:

The Borrower may, from time to time upon at least three (3) Business Days’ prior
written notice to each Managing Agent, elect to reduce the Commitments of the
Committed Lenders in whole or in part, provided that after giving effect to any
such reduction (other than the Partial Reduction) and any principal payments on
such date pursuant to Section 2.08 hereof, the aggregate principal balance of
the Advances shall not exceed the Maximum Committed Credit.

 

- 3 -



--------------------------------------------------------------------------------

1.5 Section 3.02 of the LSA is hereby amended by amending and restating clause
(a) of clause fourth of such section in its entirety to read as follows:

(a) (i) if the Termination Date has occurred or a Discount Spread Rapid
Amortization Event is outstanding, to each Managing Agent ratably in accordance
with each Managing Agent’s Lender Group Percentage, an amount equal to the
outstanding principal balance of all Advances then held by the Lenders in such
Managing Agent’s Lender Group to be applied to reduce the outstanding principal
balance of the Advances held by such Lenders, (ii) if the Termination Date has
not occurred and no Discount Spread Rapid Amortization Event is outstanding, but
a Borrowing Base Deficiency, Partial Amortization Event or a CLTV Rapid
Amortization Event is outstanding, to each Managing Agent ratably in accordance
with each Managing Agent’s Lender Group Percentage, an amount equal to the
greater of (A) the amount necessary to eliminate such Borrowing Base Deficiency,
Partial Amortization Event or CLTV Rapid Amortization Event, as applicable and
(B) the Weekly Principal Payment to be applied to reduce the outstanding
principal balance of the Advances held by such Lenders; and (iii) if the
Termination Date has not occurred and no Borrowing Base Deficiency, Partial
Amortization Event or Rapid Amortization Event is outstanding, (A) prior to the
Term Period, to each Managing Agent ratably in accordance with each Managing
Agent’s Lender Group, an amount equal to the Weekly Principal Payment to be
applied to reduce the outstanding principal balance of the Advances held by the
Lenders and (B) during the Term Period, to the Collateral Advance Account, an
amount equal to the Weekly Principal Payment to be applied to reduce the Term
Period Outstanding, and

1.6 Schedule I to the LSA is amended by amending and restating clause (o) of
such schedule in its entirety to read as follows:

(o) The Medallion Loan is not more than 90 days delinquent (without regard to
any applicable grace periods).

1.7 Schedule 2 to the LSA is amended and restated in its entirety as Attachment
I attached hereto.

SECTION 2. Effective Date. This Amendment shall become effective, as of the date
first above written (the “Amendment Effective Date”), upon receipt by the
Administrative Agent of (i) a counterpart to this Amendment duly executed by
each party hereto, and (ii) a counterpart to the Second Amended and Restated Fee
Letter (the “Fee Letter”) dated the date hereof among the Borrower, the
Administrative Agent, and Citicorp North America, Inc., in its capacity as a
Managing Agent duly executed by each party thereto.

SECTION 3. Covenants, Representations and Warranties of the Borrower.

3.1 Upon the effectiveness of this Amendment, the Borrower hereby reaffirms all
covenants, representations and warranties made by it in the LSA and agrees that
all such covenants, representations and warranties shall he deemed to have been
re-made as of the Amendment Effective Date.

3.2 As of the Amendment Effective Date, the Borrower represents and warrants to
the Lenders, the Managing Agents and the Administrative Agent that:

(a) no Event of Default or Default exists or will result from the execution of
this Amendment; and

 

- 4 -



--------------------------------------------------------------------------------

(b) each of the LSA (as amended by this Amendment) and this Amendment has been
duly authorized by proper proceedings of the Borrower and constitutes the legal,
valid and binding obligation of the Borrower enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and general principles of equity
which may limit the availability of equitable remedies.

SECTION 4. Effect on the LSA.

4.1 On and after the Amendment Effective Date, each reference in the LSA to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and
all references to the LSA in any and all agreements, instruments, documents,
notes, certificates and other writings of every kind and nature shall be deemed
to mean and be a reference to the LSA as amended hereby. The LSA and other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

4.2 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any party to the LSA or any
of the other Transaction Documents, nor constitute a waiver of any provision
contained therein, except as specifically set forth herein.

4.3 Each party hereto agrees and acknowledges that this Amendment constitutes a
“Transaction Document” under and as defined in the LSA.

4.4 For the avoidance of doubt, each party hereto agrees and acknowledges that
the occurrence of the Partial Reduction or a Partial Amortization Event shall
not constitute a Borrowing Base Deficiency, Termination Event, Default or Event
of Default.

SECTION 5. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 OF
THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES).

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
shall be deemed as effective as delivery of an originally executed counterpart.
Any party delivering an executed counterpart of this Amendment by facsimile will
also deliver an original executed counterpart, but the failure of any party to
so deliver an original executed counterpart of this Amendment will not affect
the validity or effectiveness of this Amendment.

SECTION 7. Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of each party hereto and their respective successors
and assigns.

SECTION 8. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 9. Expenses. The Borrower agrees to promptly reimburse the
Administrative Agent for all of the reasonable out-of-pocket expenses,
including, without limitation, legal

 

- 5 -



--------------------------------------------------------------------------------

fees, it has heretofore or hereafter incurred or incurs in connection with the
preparation, negotiation and execution of this Amendment and all other
instruments, documents and agreements executed and delivered in connection with
this Amendment.

SECTION 10. Integration. This Amendment contains the entire understanding of the
parties hereto with regard to the subject matter contained herein. This
Amendment supersedes all prior or contemporaneous negotiations, promises,
covenants, agreements and representations of every nature whatsoever with
respect to the matters referred to in this Amendment, all of which have become
merged and finally integrated into this Amendment. Each of the parties hereto
understands that in the event of any subsequent litigation, controversy or
dispute concerning any of the terms, conditions or provisions of this Amendment,
no party shall be entitled to offer or introduce into evidence any oral promises
or oral agreements between the parties relating to the subject matter of this
Amendment not included or referred to herein and not reflected by a writing
included or referred to herein.

[signature pages follow]

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused his Amendment to be executed
on the date first set forth to be effective as hereinabove provided.

 

TAXI MEDALLION LOAN TRUST II, as

Borrower

By:  

/s/    Andrew M. Murstein

Name:   Andrew M. Murstein Title:   President By:  

/s/    Alvin Murstein

Name:   Alvin Murstein Title:   Vice President

CITICORP NORTH AMERICA, INC.,

as a Managing Agent and as Administrative Agent

By:  

/s/    Marina Donskaya

Name:   MARINA DONSKAYA Title:   VICE PRESIDENT CHARTA, LLC, as a Conduit Lender
By:  

Citicorp North America, Inc.,

as Attorney-in-Fact

By:  

/s/    Marina Donskaya

Name:   MARINA DONSKAYA Title:   VICE PRESIDENT CITIBANK, N.A., as a Committed
Lender By:  

/s/    Marina Donskaya

Name:   MARINA DONSKAYA Title:   VICE PRESIDENT

Amendment No. 2 to Loan and Security Agreement